Citation Nr: 1139117	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  07-27 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disabilities.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1979 to September 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for left knee arthritis.

In June 2009, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the Nashville RO.  A copy of the transcript is of record.

In June 2009, the Board remanded the Veteran's claim for further development, to include a VA examination.  The case was returned to the Board, and in September 2010, the Board denied the Veteran's claim.  The Veteran appealed the September 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2011, the Court granted the Joint Motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, and in accordance with the instructions set forth in the Joint Motion, the Board finds that further development is required prior to adjudicating the Veteran's claim for service connection for left knee arthritis.

The Veteran contends that her current left knee arthritis is related to active service.  In a December 2005 statement in support of claim, the Veteran claimed service connection for her left knee disability as secondary to her service-connected right knee arthritis.  At a hearing before the undersigned, the Veteran testified that she injured her left knee while on active duty when she fell out of a deuce and a half vehicle and landed on her hands and knees during a field exercise in Germany.  She said that she busted her right knee open and her left knee swelled up.  She reported that she was treated at the dispensary in Würzburg, Germany, but they primarily worked on her right knee.  She stated that her left knee initially was not as bad as her right knee, that she was experiencing some aches and pains, but that over the years it has gotten worse and now it aches really bad.

Service treatment records indicate that the Veteran did seek treatment for a left knee complaint on several occasions.  During the July 1979 entrance examination, the Veteran did not report a history of left knee problems.  She denied having a "trick" or locked knee, swollen or painful joints, bone or joint deformity, or arthritis.  The lower extremities were evaluated as normal upon clinical examination.

The Veteran was first treated for complaints of left knee pain in October 1979.  She reported that there was no history of trauma to the left knee and that the pain had been present for two days.  Upon examination, the examiner stated that she had full range of motion of the left knee and there was no crepitates or effusion.  She also had increased medial joint line tenderness.  An X-ray taken of the left knee was evaluated as normal.  It was noted the following month that she had a resolving left knee strain.  In October 1980 the Veteran complained of both knees giving out.  At that time she reported that she had water drawn off both knees just before joining the service and at Christmas 1979.  No diagnosis was provided.  Later in October 1980, the Veteran again complained of pain in the knees which she reported had been present for three weeks.  She said that sometimes her knees give out and that she had fluid on her knees drawn out about three times when she was at home.  The examiner stated that movement was normal and that it was possible that the Veteran had fluid on the knee again.  No diagnosis was provided.  In June 1985, the Veteran was seen for left knee pain that she reported having experienced for the previous two weeks.  The assessment was knee pain, suspect chondromalacia patellae.  When examined prior to separation in April 1990, the Veteran reported a history of "trick" or locked knee, and further elaborated that her knee (unspecified as to which one) "pops" but never locks or gives out.  On physical examination, the lower extremities were evaluated as normal.

The first indication of a left knee problem following service was in July of 1999.  The Veteran was treated by a private physician for a left knee problem.  She reported that she fell at work and landed on her left knee and right shoulder.  X-rays of the left knee were negative and the impression was blunt trauma with contusion to the left knee.  During a May 2005 VA joints examination, the Veteran reported that the pain in her left knee started three months after surgery on the right knee in 2003.  She denied any specific injury to her left knee, although she did report having fallen on her right knee while in the military in 1990.  The diagnosis was arthritis of the left knee and the impression after X-rays was mild tricompartmental degenerative change in the left knee.  The examiner did not opine as to the relationship between the Veteran's current left knee disability and active service or her service-connected right knee disability.  In December 2005 the Veteran reported to a private physician that she fell on her knees in the Army and has had aching pain in both knees since then.  In July 2006 she related to another private physician that she has had long standing bilateral knee pain after falling out of a duce in the military.  During an April 2007 VA joints examination, the Veteran reported that around 1983 or 1984, she was unsure about the time, she fell off a truck and landed on both knees.

The Veteran was afforded a VA examination specific to her left knee in November 2009, where she was diagnosed with left knee osteoarthritis.  The examiner was asked to opine as to whether the Veteran's left knee disability pre-existed service, and if not, whether her left knee disability was incurred during service or caused or aggravated by her service-connected right knee disabilities.  The examiner found that the Veteran's disability of left knee osteoarthritis did not preexist service.  He found that left knee arthritis was less likely than not related to service, but additionally found that it was at least as likely as not that her left knee symptoms (not osteoarthritis progression, but knee pain) were aggravated by her right knee disabilities.  The examiner noted a post-service fall where the Veteran injured her left knee as "[f]urther evidence."  He also stated that her progression of osteoarthritis was not beyond the normal scope of the disability.

This opinion remains somewhat confusing, as it is still unclear as to whether the Veteran's left knee osteoarthritis was aggravated by her service-connected right knee disability.  The examiner discussed the Veteran's in-service visits for knee pain and post-service progression to osteoarthritis, but then opined that there was no evidence that the Veteran's additional stress on her left knee, as caused by her right knee, caused or aggravated her osteoarthritis.  He also mentioned the Veteran's post-service fall as evidence, but it is unclear as to what exactly the post-service fall relates.  Further, the examiner failed to provide a rationale for his opinion regarding whether the Veteran's left knee disability was incurred during service.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As such, a new examination and nexus opinion is required.  The Board is bound by the findings contained in the Joint Motion, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and, therefore, the Board is not free to do anything contrary to the Court's prior action with respect to the same claim).

Ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain updated VA treatment records from the Nashville VA Medical Center, if any.

2.  After receipt of any available records, the RO should schedule the Veteran for a VA orthopedic examination with a physician to determine the nature of any current left knee disability and to provide an opinion as to its possible relationship to service.  The entire claims file must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.

The physician should clearly identify all current disability/ies affecting the left knee, to include previously diagnosed osteoarthritis.  Then, with respect to each such diagnosed disability, the physician should offer an opinion as to the following questions:

(a) whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service; and

(b) whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability was caused or aggravated beyond the normal scope of the disability by the Veteran's service-connected right knee disabilities.

If a service-connected disability aggravated the left knee disability, the examiner should specify, if possible, the extent to which the disability was aggravated. 

In rendering the requested opinion, the physician should specifically consider the in- and post-service treatment records, as well as the Veteran's contentions.  A full rationale for all opinions reached must be provided.

3.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file a copy of any notice of the date and time of the examination sent to her by the pertinent VA medical facility.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, she and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


